NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5398-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DERRICK T. BECKETT, a/k/a
TYRONE OWENS,

     Defendant-Appellant.
_____________________________

                    Argued January 22, 2019 – Decided August 26, 2019

                    Before Judges Messano and Gooden Brown.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 16-03-0201.

                    John S. Furlong argued the cause for appellant (Furlong
                    & Krasny, attorneys; Andrew Ferencevych, of counsel
                    and on the brief).

                    Timothy Francis Trainor, Assistant Prosecutor, argued
                    the cause for respondent (Angelo J. Onofri, Mercer
                    County Prosecutor, attorney; Timothy Francis Trainor,
                    on the brief).

PER CURIAM
      Following a five-day jury trial, defendant Derrick Beckett was convicted

of third-degree possession of a controlled dangerous substance (CDS), N.J.S.A.

2C:35-10(a)(1) (count one); third-degree possession of CDS with intent to

distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(3) (count two); fourth-degree

possession of CDS, N.J.S.A. 2C:35-10(a)(3) (count three); third-degree

possession of CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-

5(b)(11) (count four); second-degree possession of a firearm while committing

a CDS offense, N.J.S.A. 2C:39-4.1(a)1 (count six); and second-degree certain

persons not to possess a firearm, N.J.S.A. 2C:39-7(b)(1) (count eight). 2

Defendant was sentenced to an aggregate term of ten years' imprisonment with

an eight-year period of parole ineligibility.

      The convictions stemmed from police executing a search warrant at

defendant's home, where he resided with his fiancée and his four children,

resulting in the seizure of contraband consisting of crack cocaine, marijuana,

plastic bags, digital scales, a loaded handgun, ammunition, and currency. After


1
  On the State's motion, the trial court amended the statutory reference in the
indictment to correct a typographical error.
2
  Defendant was convicted on count eight following a bifurcated trial before the
same jury. Counts five and seven of the indictment were dismissed on the State's
motion.


                                                                        A-5398-16T4
                                         2
the seizure, defendant gave a Mirandized 3 statement to police, during which he

admitted possessing the items found and selling the drugs for profit. However,

at trial, he admitted possessing the cocaine only for personal use, denied

possessing the remaining contraband, and claimed his confession was coerced.

       Defendant now appeals from his convictions, raising the following points

for our consideration:

             POINT ONE

             THE TRIAL COURT ERRED IN ADMITTING
             DEFENDANT'S STATEMENT BECAUSE IT WAS
             INVOLUNTARILY OBTAINED BY ARRESTING
             DEFENDANT'S FIANC[ÉE] AND THREATENING
             TO CHARGE HER.

             POINT TWO

             THE TRIAL COURT IMPROPERLY ADMITTED
             EXPERT OPINION TESTIMONY THROUGH A
             POLICE LAY WITNESS.

             POINT THREE

             THE TRIAL COURT ERRED WHEN IT ADMITTED
             REPEATED REFERENCES TO THE EXISTENCE OF
             A SEARCH WARRANT.

             POINT FOUR

             THE TRIAL COURT ERRONEOUSLY ALLOWED
             THE STATE TO INTRODUCE EXTRANEOUS

3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                        A-5398-16T4
                                       3
            INFORMATION REGARDING                  DEFENDANT'S
            PRIOR CONVICTIONS.

After considering the arguments in light of the record and applicable law, we

affirm.

                                       I.

      We summarize the facts from the trial record to give context to the issues

raised on appeal. On September 16, 2015, following a narcotics investigation,

Detective William Sanchez-Monllor of the Trenton Police Department obtained

a search warrant to search defendant's home located on Adeline Street in

Trenton. In the afternoon of September 23, 2015, eleven officers accompanied

Sanchez-Monllor to execute the warrant, including Mercer County Prosecutor's

Office Detective Anthony Abarno, and Trenton Police Department Detective

Daniel Simpkins and Officer Timothy Long. As the officers approached the

residence, defendant opened the front door. After explaining to defendant that

they had a search warrant for the residence, the officers immediately handcuffed

defendant and his fiancée, Rasheeda Thomas, and placed the two children who

were present, a ten year old and a two year old, on the living room couch. Next,

the officers secured the living room and searched defendant, recovering $501 in

various denominations. The officers then proceeded to conduct a systematic

protective sweep of the house for officer safety, followed by a complete search

                                                                        A-5398-16T4
                                       4
of the house "from top to bottom" in an attempt "to locate any contraband." The

search lasted approximately two to three hours. 4

      Once the protective sweep was completed, a K-9 unit arrived at the scene

and gave a positive indication for narcotics in the closet of the third-floor

bedroom and the basement hallway. In the third-floor bedroom closet, Abarno

found a locked safe. While attempting to forcibly open the safe, Long found a

"black safe key" "on top of the door ledge" of the closet that unlocked the safe.

Inside the safe, Abarno found a heat-sealed Ziploc bag with smaller plastic bags

containing suspected marijuana, two boxes of sandwich bags, a "baggie with

smaller clear plastic baggies," two "operational" digital scales, a "loaded" "black

Ruger" ".9mm handgun with two magazines[,]" two boxes of ".9mm

ammunition," and one box of ".380 caliber" "ammunition." Long also found a

burgundy vest in the third-floor bedroom closet with $40 and "some personal

mail" addressed to defendant at the subject residence. In the closet of a second-

floor bedroom, Simpkins found a BB gun. Additionally, "inside a black . . .

doggie-bag type [purse]" located "inside the cellar door, leading to the




4
  Although Sanchez-Monllor took photographs during the raid, the photographs
were inadvertently deleted, and Sanchez-Monllor was unable to recover them
for trial. He was extensively cross-examined on this misstep during the trial.
                                                                           A-5398-16T4
                                        5
basement," Long found forty-one small Ziploc bags containing "white rock-like

substances suspected to be crack cocaine[.]"

      Based on the contraband recovered,5 defendant was arrested and

transported to the Trenton Police Department for questioning. Thomas was also

transported to the police station.       Although Thomas was detained and

handcuffed to a metal bench at the police station, she was released after

defendant was interviewed by the detectives. The videotaped interview of

defendant, conducted by Sanchez-Monllor and Abarno at police headquarters,

was played for the jury during the trial. During the interview, after Abarno

explained the charges and advised defendant of his Miranda rights, defendant

acknowledged understanding his rights, and agreed to waive his rights and give

a statement. Next, defendant confirmed that he lived at the subject residence

with his fiancée, his four children, and several dogs. Further, he admitted that

he sold the crack cocaine found in his house at "[t]en dollars a bag" in order to

make "a little extra money." However, defendant denied possessing the BB gun,

and explained that it belonged to his eleven-year-old son.


5
  At trial, the parties stipulated that lab testing confirmed that the items seized
consisted of less than one-half ounce of cocaine and more than one ounce but
less than five pounds of marijuana. Lab testing also determined that the .9mm
Ruger was operable. Additionally, no fingerprint evidence was recovered from
the BB gun or the ammunition.
                                                                           A-5398-16T4
                                        6
      Regarding the safe, initially, defendant claimed the safe and its contents

belonged to his stepfather, Boyce Clark. Defendant denied ever opening the

safe or even knowing the combination for the lock.         However, after the

detectives informed defendant that they had "found [the] key to the safe on the

top ledge of the closet" in defendant's bedroom, defendant admitted that he

placed "[a]bout a pound" of "weed" inside the safe, which he also sold to make

"[e]xtra money." Defendant also admitted that he used the digital scale in the

safe to measure the "weed" and that he used the plastic bags to package the

marijuana for sale at "$25 a bag[.]" In addition, defendant stated that although

the gun and ammunition found in the safe belonged to his stepfather, he

acknowledged that it "was in [his] possession[,]" and that he had previously

"tested [the gun] a couple of times."

      At the end of the interview, defendant acknowledged that he had told the

detectives the truth and was neither pressured nor coerced into providing a

statement. Abarno described the interview as "pleasant" and denied making any

promises to defendant or any agreement to release Thomas if he confessed.

Sanchez-Monllor also denied making any promises to defendant either before or

after he was interviewed at police headquarters. However, Sanchez-Monllor




                                                                        A-5398-16T4
                                        7
admitted speaking to defendant while they were at his house before the formal

interview was conducted.

       Defendant and Thomas6 testified at the trial and provided an entirely

different account of what transpired during and after the execution of the search

warrant. Thomas testified that after defendant let the officers into the house,

they allowed her to call her sister-in-law to pick up all four children. After her

sister-in-law left with the children, an officer brought her back into the house,

and told her she was under arrest. While the officers were reading Thomas her

Miranda rights, searching her, and handcuffing her, she asked what she was

"being arrested for." When the officer replied that she was being arrested based

on what they found in the safe, defendant "yelled from the kitchen" where he

had been taken that he would "sign whatever [he] need[ed] to sign" to avoid her

being "lock[ed] . . . up."

       Thomas testified that when an officer asked her who the safe belonged to,

she responded that it belonged to defendant's stepfather.          Thomas denied

knowing what was in the safe or knowing what was found in the house. After

an officer explained that she would be released after defendant gave a statement,

Thomas was transported to police headquarters, leaving defendant behind at the


6
    By the time of the trial, defendant and Thomas were married.
                                                                          A-5398-16T4
                                        8
house. At headquarters, Thomas was seated on a bench, still handcuffed. After

about two hours, the officers removed the handcuffs and placed her in a cell with

defendant, who assured her that "everything was going to be okay." After about

another hour, defendant was taken from the cell by one of the officers. When

he returned, he told Thomas she would be released because "[h]e did what they

needed him to do." Later, Thomas was, in fact, released.

      Defendant testified that as soon as he opened the door, the officers

handcuffed him, searched him, sat him down in the kitchen, and "asked

[him] . . . [if] there [was] anything in th[e] house that [they] should know

about." In response, defendant "told them where the crack cocaine was" located.

Defendant explained that the crack belonged to him and was for his own

"[p]ersonal use." He testified the currency found in his pocket when he was

searched was "[f]or rent." According to defendant, after the search of the house

began, one of the officers "[c]ame downstairs" and "said . . . we got him." After

showing defendant everything found in the house, including the contents of the

safe, the officer informed defendant that if he did not "own up to everything"

and accept responsibility, they were going to "lock . . . up" his fiancée and "call

DYFS" for his children.




                                                                           A-5398-16T4
                                        9
      Defendant testified that he told the officers the safe belonged to his

stepfather. According to defendant, before his stepfather was incarcerated, his

stepfather brought the safe to the house and "put[] it up in the third[-]floor cubby

hole," because defendant had agreed to keep the safe for him. Defendant denied

going into the safe, knowing what was in the safe, or knowing the combination

to the safe. He also denied knowing the whereabouts of the key for the safe.

However, defendant explained that he ultimately agreed to accept responsibility

for everything found in the house, including the safe, in order to spare his fiancée

and his children.

      According to defendant, after he was transported to police headquarters,

he was surprised to see Thomas there because he had agreed to confess to avoid

her being arrested. Defendant talked to a sergeant, who assured him that she

would not be "locked up" if he confessed. When he was being escorted to the

interview room, he reaffirmed the agreement with another officer, and was

assured that "everything [was] going to be okay, as long as [he] sign[ed] the[]

papers." Defendant testified that after the interview, he again inquired about

Thomas to ensure that the agreement would be honored.                    Defendant

acknowledged that during the interview, the officers were courteous, and did not

yell or use foul language. However, he was adamant that his confession was


                                                                            A-5398-16T4
                                        10
coerced by the promises made by the officers. He maintained that the crack

recovered during the raid was for personal use, but denied ownership of any of

the other contraband seized. He asserted that he gave a false confession to

exonerate his fiancée and protect his children.

      After the jury returned the guilty verdicts, defendant was sentenced on

July 25, 2017. A conforming judgment of conviction was entered on August 4,

2017, and this appeal followed.

                                           II.

      In Point One, defendant argues that the trial court erred in admitting his

videotaped statement to detectives because although "[he] received [Miranda]

warnings, he did not knowingly, intelligently, and voluntarily waive his rights."

According to defendant, his "statement was induced by police[] threats to

incarcerate [his fiancée]." Defendant asserts "[h]e was faced with a Hobson's

choice: remain silent and have his fiancé[e] also charged[,] leaving their four

children without a caretaker; or incriminate himself to secure [her] release."

      At the pre-trial Miranda hearing, the State presented Abarno as its sole

witness, who testified consistent with his trial testimony. According to Abarno,

he and Sanchez-Monllor conducted a videotaped interview of defendant in an

interview room at the Trenton Police Department. First, after eliciting pedigree


                                                                          A-5398-16T4
                                      11
information, Abarno advised defendant of the charges using the Mercer County

Uniform Complaint Arrest Warrant Notification Form, which was signed by

defendant and Abarno, and witnessed by Sanchez-Monllor. Next, Abarno read

the Mercer County Rights Form to defendant, advising him of his Miranda

rights. After Abarno confirmed that defendant could read and write English,

defendant acknowledged understanding his rights, and signed the waiver form,

along with Abarno and Sanchez-Monllor, indicating his willingness to waive his

rights and provide a statement.

      Prior to questioning defendant about the specific items found during the

raid, Abarno explained he wanted to have an "honest" conversation with

defendant and wanted defendant to "tell [him] the truth," and let him know if

any of the items were not his. At the end of the interview, Abarno again

confirmed that defendant had "told [him] . . . the truth[.]" After verifying that

defendant "underst[oo]d what coerced mean[t,]" Abarno asked defendant

whether he had been "pressured or coerced in any way to give this statement"

and defendant responded "[n]o, sir." According to Abarno, based on his thirteen

years of training and experience as a law enforcement officer, defendant was not

under the influence of drugs or alcohol during the interview. On the contra ry,

defendant was "coherent" and "understood the questions."


                                                                         A-5398-16T4
                                      12
        Abarno testified the entire interview, which lasted approximately fourteen

minutes, was videotaped, from beginning to end, and denied questioning

defendant prior to the videotaped interview.        When cross-examined about

defendant inquiring at the end of the interview whether his fiancée was "going

home[,]" Abarno responded that such an inquiry was "not uncommon" when

"there[] [were] multiple people in the house" who were "separate[d]" in the

aftermath of a raid. Abarno pointed out that defendant had similarly inquired

about his "dogs."     Abarno vehemently denied having any discussion with

defendant about his fiancée being released or charges against her being

dismissed either before or during the videotaped interview.

        Following oral argument, the court determined that the videotaped

statement was admissible at trial.      In addition to viewing the videotaped

statement, the court reviewed the fully executed Mercer County Uniform

Complaint Arrest Warrant Notification Form and the Mercer County Rights

Form.      According to the court, on the videotaped statement, defendant

"indicate[d] . . . he was not pressured, [and] he was not promised anything." The

court also pointed out that defendant was "[a]ctually . . . polite, calm[,] and

courteous throughout the statement[.]" Applying the applicable legal principles,

the court determined "it was clear that [defendant's] statement was voluntarily


                                                                          A-5398-16T4
                                        13
given after the appropriate [Miranda] rights were provided."            The court

concluded the State "prove[d] beyond a reasonable doubt [that] defendant

received the proper constitutional rights warning[,]" and "waived his rights."

The court found "[t]he waiver was knowing[], intelligent[], [and] voluntar[y] in

light of the totality of the circumstances[.]" Further, according to the court, the

"statement [was] voluntary and not [the] product of any coercion or official

misconduct."

       We begin our analysis with the governing principles. "The right against

self-incrimination is guaranteed by the Fifth Amendment to the United States

Constitution and this state's common law, now embodied in statute, N.J.S.A.

2A:84A-19, and evidence rule, [Rule] 503 [7]." State v. S.S., 229 N.J. 360, 381-

82 (2017) (quoting State v. Nyhammer, 197 N.J. 383, 399 (2009)).              "The

administration of Miranda warnings ensures that a defendant's right against self-

incrimination is protected in the inherently coercive atmosphere of custodial

interrogation." State v. A.M., 237 N.J. 384, 397 (2019). To that end, a person

subject to custodial interrogation "must be adequately and effectively apprised

of his [or her] rights." Nyhammer, 197 N.J. at 400 (quoting Miranda, 384 U.S.

at 467).


7
    N.J.R.E. 503.
                                                                           A-5398-16T4
                                       14
      Before any evidence acquired through a custodial interrogation can be

used against a defendant, "[t]he burden is on the prosecution to demonstrate not

only that the individual was informed of [their] rights, but also that [they] . . .

knowingly, voluntarily, and intelligently waived those rights[.]" Id. at 400-01.

Thus, "the State shoulders the burden of proving . . . that a defendant's

confession was actually volunteered and that the police did not overbear the will

of the defendant." State v. Hreha, 217 N.J. 368, 383 (2014). In turn, the trial

court must determine whether the State has satisfied its heavy burden by proof

"beyond a reasonable doubt[,]" State v. Yohnnson, 204 N.J. 43, 59 (2010)

(alteration in original) (quoting State v. Presha, 163 N.J. 304, 313 (2000)), based

upon an evaluation of the "totality of the circumstances[.]" Nyhammer, 197 N.J.

at 405.

      A "totality-of-the-circumstances" analysis requires the court to consider

such factors as a defendant's "age, education and intelligence, advice as to

constitutional rights, length of detention, whether the questioning was repeated

and prolonged in nature[,] and whether physical punishment or mental

exhaustion was involved."       Id. at 402 (quoting Presha, 163 N.J. at 313).

Pertinent to this appeal, in evaluating the totality of the circumstances, "[a] court

may conclude that a defendant's confession was involuntary if interrogating


                                                                             A-5398-16T4
                                        15
officers extended a promise so enticing as to induce that confession." Hreha,
217 N.J. at 383. "Factors relevant to that analysis include, but are not limited

to, 'the nature of the promise, the context in which the promise was made, the

characteristics of the individual defendant, whether the defendant was informed

of [their] rights, and whether counsel was present.'" Id. at 383-84 (quoting State

v. Pillar, 359 N.J. Super. 249, 271 (App. Div. 2003)).

      Moreover, these factors "should be assessed qualitatively, not

quantitatively, and the presence of even one of those factors may permit the

conclusion that a confession was involuntary." Id. at 384. However, while an

investigator's "manipulative or coercive" statements may deprive a defendant

"of his ability to make an unconstrained, autonomous decision to confess[,]"

State v. DiFrisco, 118 N.J. 253, 257 (1990) (quoting Miller v. Fenton, 796 F.2d
598, 605 (3d Cir. 1986)), "[e]fforts by a law enforcement officer to persuade a

suspect to talk 'are proper as long as the will of the suspect is not overborne.'"

State v. Maltese, 222 N.J. 525, 544 (2015) (quoting State v. Miller, 76 N.J. 392,

403 (1978)).

      "Generally, on appellate review, a trial court's factual findings in support

of granting or denying a motion to suppress must be upheld when 'those findings

are supported by sufficient credible evidence in the record.'" S.S., 229 N.J. at


                                                                          A-5398-16T4
                                       16
374 (quoting State v. Gamble, 218 N.J. 412, 424 (2014)). Moreover, "a trial

court's factual findings should not be overturned merely because an appellate

court disagrees with the inferences drawn and the evidence accepted by the trial

court or because it would have reached a different conclusion." Ibid. Indeed,

"[a]n appellate court should not disturb a trial court's factual findings unless

those findings are 'so clearly mistaken that the interests of justice demand

intervention and correction.'" Ibid. (quoting Gamble, 218 N.J. at 425). This

deferential standard of appellate review also applies to the trial court's "factual

findings based on a video recording or documentary evidence[.]" Id. at 381.

However, "[b]ecause legal issues do not implicate the fact-finding expertise of

the trial courts, appellate courts construe the Constitution, statutes, and common

law 'de novo—with fresh eyes—owing no deference to the interpretive

conclusions' of trial courts, 'unless persuaded by their reasoning.'" Id. at 380

(quoting State v. Morrison, 227 N.J. 295, 308 (2016)).

      Applying these principles, we are satisfied that the court's factual findings

are supported by sufficient credible evidence in the record and its legal

conclusions are sound. Defendant, who acknowledged being able to read and

write English, was adequately and effectively apprised of his Miranda rights

prior to questioning. Additionally, the questioning was neither repeated nor


                                                                           A-5398-16T4
                                       17
prolonged, and did not involve physical punishment nor mental exhaustion.

Thus, based on the totality of the circumstances, defendant knowingly,

voluntarily, and intelligently waived his rights, and provided a voluntary

statement, confessing to the charges. As the court found, defendant's belated

claim of coercion was aptly discredited by his videotaped statement in which he

denied being pressured, coerced, or promised anything by police to induce his

confession.

                                             III.

      In Point Two, defendant argues the court "improperly admitted expert

opinion testimony from a police lay witness[,]" Detective William Sanchez-

Monllor. Defendant asserts that despite multiple objections, the court permitted

Sanchez-Monllor to "offer[] his opinion in the form of expert testimony after

testifying regarding his considerable experience." Defendant continues that

Sanchez-Monllor "expressed his opinion on a critical issue: whether defendant

possessed drugs and packaging for personal use or distribution purposes [,]"

thereby "depriv[ing] defendant of his right to a fair trial."

      Over defendant's repeated objections, Sanchez-Monllor, a seven-year

veteran officer, testified that, based on his extensive education, training, and

experience, which included conducting "over 300" narcotics investigations, the


                                                                        A-5398-16T4
                                        18
heat-sealed bag containing marijuana that was found in the safe and forty-one

bags of crack cocaine, the exact amount recovered from defendant's basement,

were not consistent with personal use. Sanchez-Monllor also testified that in his

experience, the sandwich bags were used "to package marijuana" and the scales

were "used to weigh out certain amount[s] of narcotics . . . into smaller specific

sizes [f]or distribution."     The State elicited the testimony without having

Sanchez-Monllor qualified as an expert.

      "Lay witnesses may present relevant opinion testimony in accordance

with Rule 701 which permits 'testimony in the form of opinions or

inferences . . . if it . . . is rationally based' on the witness' 'perception' and 'will

assist in understanding the witness' testimony or in determining a fact in issue.'"

State v. Lazo, 209 N.J. 9, 22 (2012) (alterations in original) (quoting N.J.R.E.

701). On the other hand, pursuant to Rule 702, a qualified expert may testify in

the form of an opinion "[i]f scientific, technical, or other specialized knowledge

will assist the trier of fact to understand the evidence or to determine a fact in

issue[.]" N.J.R.E. 702. However, as a prerequisite to its admissibility, expert

testimony should "relate[] to a relevant subject that is beyond the understanding

of the average person of ordinary experience, education, and knowledge." State

v. Odom, 116 N.J. 65, 71 (1989). Thus, it is incumbent upon the proffering


                                                                                A-5398-16T4
                                          19
party to show: "(1) the intended testimony concerns a subject matter beyond the

ken of an average juror;" (2) the expert's testimony would be "reliable;" and (3)

the proffered witness has sufficient expertise. State v. Reeds, 197 N.J. 280, 290

(2009).

      With certain limitations, if properly qualified as an expert, our Supreme

Court has permitted the State to produce "[l]aw enforcement officers with

extensive training, education[,] and experience of the drug world" to "help jurors

understand the indicia of a distribution operation, such as how drug traffickers

package and process drugs for distribution." State v. Cain, 224 N.J. 410, 426

(2016). Similarly, the Court has allowed expert testimony to "shed light on the

significance of the quantities and concentrations of drugs," and "the function of

drug paraphernalia[.]" Ibid. (citing United States v. Mejia, 448 F.3d 436, 441,

449 (D.C. Cir. 2006)); State v. Sowell, 213 N.J. 89, 100-05 (2013).

      However, in State v. McLean, 205 N.J. 438 (2011), the Court described

the boundary line that separates factual testimony by police officers from

permissible lay or expert opinion testimony as follows:

            On one side of that line is fact testimony, through which
            an officer is permitted to set forth what he or she
            perceived through one or more of the senses. Fact
            testimony has always consisted of a description of what
            the officer did and saw, including, for example, that
            defendant stood on a corner, engaged in a brief

                                                                          A-5398-16T4
                                       20
              conversation, looked around, reached into a bag,
              handed another person an item, accepted paper
              currency in exchange, threw the bag aside as the officer
              approached, and that the officer found drugs in the bag.
              Testimony of that type includes no opinion, lay or
              expert, and does not convey information about what the
              officer "believed," "thought[,]" or "suspected," but
              instead is an ordinary fact-based recitation by a witness
              with first-hand knowledge.

              [Id. at 460 (citations omitted).]

      While noting that a lay witness may offer an opinion that entails some

processing of the facts perceived and some reliance upon the witness' own

experience and training, the Court explained that the opinion must be "limited

to testimony that will assist the trier of fact either by helping to explain the

witness' testimony or by shedding light on the determination of a disputed

factual issue." Id. at 457-59. The Court stressed that lay opinions "may not

intrude on the province of the jury by offering, in the guise of opinions, views

on the meaning of facts that the jury is fully able to sort out without expert

assistance" or "to express a view on the ultimate question of guilt or innocence."

Id. at 461.    In contrast, "a question that referred to the officer's training,

education[,] and experience, in actuality called for an impermissible expert

opinion." Id. at 463.




                                                                          A-5398-16T4
                                         21
      The admissibility of opinion evidence lies within the discretion of the trial

court, State v. LaBrutto, 114 N.J. 187, 197 (1989), which is responsible to

perform a gatekeeping function to ensure opinion testimony is both needed and

appropriate. State v. Nesbitt, 185 N.J. 504, 514-15 (2006). We review the

admission of such evidence for an abuse of discretion, State v. Feaster, 156 N.J.
1, 82 (1998), granting substantial deference to the court's decision, unless it

constitutes a clear error of judgment or was so wide of the mark that a manifest

denial of justice results. See State v. Koedatich, 112 N.J. 225, 313 (1988).

      Here, we agree with defendant that Sanchez-Monllor's testimony

constituted impermissible expert testimony because he was not qualified as an

expert witness at trial. Moreover, the State failed to provide an expert report.

See R. 3:13-3(b)(1)(I) (requiring the State to provide a defendant with an expert

report or "statement of the facts and opinions to which an expert is expected to

testify" prior to trial). However, the inquiry does not end there. "[E]ven though

an alleged error was brought to the trial judge's attention, it will not be grounds

for reversal if it was 'harmless error.'" State v. J.R., 227 N.J. 393, 417 (2017)

(quoting State v. Macon, 57 N.J. 325, 337-38 (1971)). The harmless error

standard, Rule 2:10-2, requires us to determine if there is "some degree of

possibility that [the error] led to an unjust" result. State v. R.B., 183 N.J. 308,


                                                                           A-5398-16T4
                                       22
330 (2005) (alteration in original) (quoting State v. Bankston, 63 N.J. 263, 273

(1973)). However, "[c]onvictions after a fair trial, based on strong evidence

proving guilt beyond a reasonable doubt, should not be reversed because of a

technical or evidentiary error that cannot have truly prejudiced the defendant or

affected the end result." J.R., 227 N.J. at 417 (alteration in original) (quoting

State v. W.B., 205 N.J. 588, 614 (2011)).

      In State v. Kittrell, 279 N.J. Super. 225, 236 (App. Div. 1995), we held

that a police witness who presented a purported lay opinion should have testified

as an expert, since his opinion was based on his extensive experience and

specialized knowledge of drug-related crimes. We concluded the evidentiary

error was harmless since "enough evidence was presented to qualify [the

detective] as an expert." Ibid. Likewise, in State v. Hyman, 451 N.J. Super.
429, 457 (App. Div. 2017), although we found that the lead detective "should

have been qualified as an expert and testified as one," we held the error was

harmless because the witness "possessed sufficient education, training, and

experience to qualify as an expert in the field of drug trafficking" and the

"defendant [did] not claim prejudicial surprise." Id. at 459.

      We reach the same conclusion here.            Because Sanchez-Monllor's

testimony during trial demonstrated sufficient education, training, and


                                                                         A-5398-16T4
                                      23
experience to qualify as an expert in the field of drug trafficking, we are satisfied

that the error was harmless. In addition, any error was rendered harmless by

defendant's admissions during his videotaped statement that he possessed the

drugs for distribution.

                                             IV.

      In Point Three, defendant argues that despite his objections "[t]he State

improperly solicited testimony regarding the existence of a search warrant on

multiple occasions." According to defendant, as a result of the State's references

to a search warrant of defendant's home and the trial judge's failure to provide

any limiting instruction, defendant was denied his right to a fair trial.

      "To be sure, the prosecutor has the right to convey to the jury that the

police were authorized to search a home." Cain, 224 N.J. at 433. "The jury

should not be left guessing whether the police acted arbitrarily by entering a

home without a search warrant." Ibid.; see also State v. Marshall, 148 N.J. 89,

240 (1997) ("[T]he fact that a warrant was issued might necessarily be put before

a jury in order to establish that the police acted properly."). On the other hand,

"repeated statements that a judge issued a search warrant for a defendant's

home—when the lawfulness of the search is not at issue—may lead the jury to




                                                                             A-5398-16T4
                                        24
draw the forbidden inference that the issuance of a warrant by a judge supports

the rendering of a guilty verdict." Cain, 224 N.J. at 433.

      In State v. Alvarez, 318 N.J. Super. 137, 147 (App. Div. 1999), where the

credibility of the officers was not at issue, we reversed the defendant's firearms

convictions because of the prejudicial impact of the prosecutor's "three

references to an arrest warrant for [the] defendant [and] six references to a search

warrant (described as being issued by a judge)." Similarly, in State v. Milton,

255 N.J. Super. 514, 519 (App. Div. 1992), we reversed the defendant's drug

convictions where "[t]he prosecutor referred to a search warrant for the person

of the defendant both in his opening statement and by eliciting evidence of its

existence through the testimony of the State's investigator."           There, we

distinguished between a search warrant for the premises and one for the person,

and we rejected the State's argument that the objectionable references were

"essential . . . to prove that the officers were not acting arbitrarily . . . since

presentation to the jury of the fact that a search warrant for the premises had

been issued fully satisfied the State's needs." Id. at 520.

      In Cain, the Court condemned the prosecutor's reference to "the existence

of a search warrant no less than fifteen times in the opening statement,

summation, and during questioning of witnesses." 224 N.J. at 435. The Court


                                                                            A-5398-16T4
                                        25
noted that "[s]ome of those references specifically informed the jury that a

Superior Court judge issued the warrant." Ibid. The Court found that "[t]he

constant drumbeat that a judicial officer issued a warrant to search defendant's

home had little probative value, but did have the capacity to lead the jury to

draw an impermissible inference that the court issuing the warrant found the

State's evidence credible." Id. at 436. The Court explained that while "[a] search

warrant can be referenced to show that the police had lawful authorit y in

carrying out a search to dispel any preconceived notion that the police acted

arbitrarily[,]" the prosecutor "may not repeatedly mention that a search warrant

was issued by a judge if doing so creates the likelihood that a jury may draw an

impermissible inference of guilt." Id. at 435.

      Here, the prosecutor asked two officers whether they remembered the

address where the search warrant had been executed, and a third whether he

arrived at defendant's house to execute a search warrant. Additionally, during

summation, the prosecutor stated that a search warrant was executed. Defendant

did not object to any of those references. See State v. Timmendequas, 161 N.J.
515, 576 (1999) ("Generally, if no objection was made to the improper remarks,

the remarks will not be deemed prejudicial."). However, defendant objected to

the following questioning of Sanchez-Monllor on direct examination:


                                                                          A-5398-16T4
                                       26
            [Prosecutor]: Did you develop enough information to
            go to a judge and request a search warrant?

            [Detective]: Yes, sir.

            [Prosecutor]: And what did you request a search
            warrant for?

            [Detective]: We requested a search warrant for the
            premise[s] of . . . defendant.

            [Prosecutor]: Okay. Now, do you remember what day
            you obtained that search warrant?

            [Detective]: I do not recall the actual day, sir. . . .

            [Prosecutor]: . . . [W]as it in September?

            [Detective]: Yes, sir. It was in September.

            [Prosecutor]: If I showed you a copy of the warrant,
            would that help refresh your recollection?

            [Detective]: Yes, sir.

      Thereafter, at sidebar, the court indicated its intention to give a "charge at

the end of the case that the mere issuance of a search warrant . . . [was] not

evidence of guilt." However, the court failed to give such a charge at any point

in the trial. Nonetheless, the search warrant references in this case do not suffer

the infirmities our Supreme Court criticized in Cain, nor the defects we

condemned in Milton and Alvarez. The search warrant was not repeatedly

described as being issued by a judge, and the references did not go beyond what

                                                                            A-5398-16T4
                                        27
was necessary to inform the jury that the officers were acting with lawful

authority. Indeed, the repeated references were necessitated by the fact that the

search warrant was executed by numerous officers, four of whom testified at the

trial. Of necessity, during questioning, each officer was initially directed to his

involvement in the execution of the search warrant to lay the foundation for his

direct examination. Further, there was no reference to a warrant to search

defendant himself, as no such warrant existed. Additionally, in his summation,

the prosecutor did not comment on the sufficiency of the warrant or the probable

cause, but simply that a search warrant was executed on defendant's residence.

Thus, we find no error notwithstanding the court's failure to give a limiting

instruction.

                                        V.

      In Point Four, defendant argues that in cross-examining him, the

prosecutor "exceeded the limitations set forth by the evidence rules and case

law" when he questioned him on his prior convictions. We disagree.

      Rule 609(a) permits the admission of a witness' prior conviction for

impeachment purposes. N.J.R.E. 609(a). If the witness is a defendant in a

criminal case and the prior conviction is "the same or similar to one of the

offenses charged" or "the court determines that admitting the nature of the


                                                                           A-5398-16T4
                                       28
offense poses a risk of undue prejudice," the State may only present the crime's

degree, the date of conviction, and the sentence imposed. N.J.R.E. 609(a)(2).

This rule is intended to ensure that a prior offender does not appear to be "a

citizen of unassailable veracity," while also protecting a defendant against "the

risk of impermissible use by the jury of prior-conviction evidence." State v.

Brunson, 132 N.J. 377, 391 (1993).

      "[W]hether a prior conviction may be admitted into evidence against a

criminal defendant rests within the sound discretion of the trial judge." State v.

Sands, 76 N.J. 127, 144 (1978). "Ordinarily[,] evidence of prior convictions

should be admitted and the burden of proof to justify exclusion rests on the

defendant." Ibid. If more than ten years have passed since the prior conviction

or the witness' release from confinement, evidence of that conviction is only

admissible if the court determines that its probative value outweighs its

prejudicial effect, with the burden of proof on the proponent of the evidence.

N.J.R.E. 609(b)(1). In determining whether such a conviction is admissible, the

court may consider whether there have been intervening convictions; the

number, nature, and seriousness of the intervening offenses; whether the

conviction involved a crime of dishonesty or fraud; how remote the conviction

is in time; and the seriousness of the crime. N.J.R.E. 609(b)(2).


                                                                          A-5398-16T4
                                       29
      Here, the court permitted the prosecutor to cross-examine defendant

regarding the degree, date of conviction, and sentence imposed on his four prior

convictions, all of which were third-degree offenses.      Defendant was first

convicted on March 26, 2004, and sentenced to four years' imprisonment on one

offense, and four years' imprisonment with an eighteen-month parole

disqualifier on the other. On April 14, 2010, defendant was sentenced on two

separate convictions to five years' imprisonment with a twenty-four-month

parole disqualifier on each.     Regarding the latter convictions, when the

prosecutor asked defendant whether "[his] sentence would have been finished in

either late 2014 or early 2015," defense counsel objected. After the court

overruled the objection, defendant responded that he "completed [his] last

sentence in late 2013."

      On appeal, defendant argues that "[the] testimony was highly prejudicial"

because "[i]t implie[d] defendant [had] not been released from prison for a

lengthy time" before he was charged with the present offenses and "[n]either the

evidence rules nor case law permit the State to question defendant regarding

release from custody." Defendant continues that the error was "compound[ed]"

by the court's omission of the limiting charge to properly guide the jury




                                                                        A-5398-16T4
                                      30
"regarding the limited uses of prior conviction testimony." We find no merit in

either of defendant's contentions.

       First, we are satisfied that the prosecutor's question encompassed

permissible sentencing information.        "[S]entencing information may be

presented to a jury at the discretion of the trial court when a defendant's

convictions are sanitized pursuant to Brunson[.]" State v. Hicks, 283 N.J. Super.
301, 310 (App. Div. 1995). "Indeed, where a defendant's record has been

sanitized pursuant to Brunson, sentencing information becomes more critical as

it represents the most accessible means by which the lay jury can measure the

severity of a prior conviction." Id. at 309. "Thus, the choice of whether or not

sentences should be imparted to the jury is a matter best left to the trial court

under [Rule] 403[8] . . . , a decision only reviewable for abuse of discretion,"

which does not exist in this case. Ibid. Secondly, contrary to defendant's

argument, the record shows that the court provided the jury with a verbatim

recitation of the Model Jury Charge regarding the limited use of evidence of

defendant's prior convictions. See Model Jury Charge (Criminal), "Credibility-

Prior Conviction of a Defendant" (rev. Feb. 24, 2003). Therefore, defendant's




8
    N.J.R.E. 403.
                                                                         A-5398-16T4
                                      31
arguments that the prosecutor exceeded proper bounds in cross-examining him

on his prior convictions must fail.

      Affirmed.




                                                                    A-5398-16T4
                                      32